

116 S3670 IS: M.H. Dutch Salmon Greater Gila Wild and Scenic River Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3670IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain segments of the Gila River system in the State of New Mexico as components of the National Wild and Scenic Rivers System, to provide for the transfer of administrative jurisdiction over certain Federal land in the State of New Mexico, and for other purposes.1.Short titleThis Act may be cited as the M.H. Dutch Salmon Greater Gila Wild and Scenic River Act.2.Designation of wild and scenic rivers(a)Findings; purpose(1)FindingsCongress finds that—(A)the Greater Gila River watershed and other rivers in the Gila National Forest are cherished by the people of the State of New Mexico and visitors from across the United States for their clean water, outstanding fish and wildlife habitat, low-cost recreational opportunities for local communities, and cultural sites;(B)recreation, including hunting, fishing, camping, backpacking, hiking, wildlife viewing, horseback riding, and floating, increasingly supports important economic activity for local communities;(C)the Greater Gila River watershed and other rivers in the Gila National Forest—(i)are a national treasure deserving of inclusion in the National Wild and Scenic Rivers System;(ii)possess numerous outstandingly remarkable values; and(iii)contain segments that merit the high level of protection provided by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) to maintain the benefits provided by the Greater Gila River watershed and other rivers in the Gila National Forest for future generations of people in the State of New Mexico to enjoy; and(D)wild and scenic river designations—(i)recognize the importance of maintaining the values of the segments, while having no effect on activities or rights described in subsection (h); (ii)are compatible with traditional values and cultural uses important to rural communities; (iii)provide multiple benefits to the local community and beyond, including by—(I)focusing management on river and river-related resources and values, including supporting voluntary management on adjacent non-Federal land;(II)protecting rivers in a manner complementary to the Wilderness Act (16 U.S.C. 1131 et seq.), as contemplated under section 10(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(b));(III)preserving and enhancing public access, including for the legal use of off-highway vehicles, while not opening private land to public access;(IV)preserving and enhancing the protection of cultural artifacts and Tribal sacred and ceremonial sites;(V)preserving and enhancing recreational opportunities;(VI)encouraging and enhancing traditional uses, such as hunting and fishing;(VII)better informing the public about areas in the region with exceptional characteristics and opportunities for unique experiences; and(VIII)promoting the outdoor recreation economy; and(iv)do not—(I)affect private property rights or restrict development or use on private land within or adjacent to a designated river corridor;(II)affect existing water rights, interstate water compacts, or existing irrigation systems and other water development or distribution facilities;(III)affect grazing operations; (IV)limit access for the public to public land within a designated river corridor; or (V)open private land to public access. (2)PurposeThe purpose of this section is to protect for current and future generations of people in the United States the outstandingly remarkable scenic, natural, cultural, wildlife, fish, recreational, scientific, historic, cultural, ecological, and other values of certain segments of the Greater Gila River watershed and other rivers in the Gila National Forest.(b)DefinitionsIn this section:(1)Covered segmentThe term covered segment means a river segment designated by paragraph (231) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (c)).(2)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to a covered segment under the jurisdiction of the Secretary of the Interior; and(B)the Secretary of Agriculture, with respect to a covered segment under the jurisdiction of the Secretary of Agriculture.(3)Sensitive speciesThe term sensitive species means a species—(A)that is listed or proposed for listing as endangered or threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)that is identified by the State as a species of greatest conservation need; or (C)that, as determined by the Secretary concerned, requires special management consideration—(i)to promote the conservation of the species; or(ii)to reduce the need for future listing of the species as endangered or threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(4)StateThe term State means the State of New Mexico.(c)Designation of segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Gila River System, New MexicoThe following segments of the Gila River system in Las Animas Creek, Holden Prong, and McKnight Canyon in the State of New Mexico, to be administered by the Secretary concerned (as defined in section 2(b) of the M.H. Dutch Salmon Greater Gila Wild and Scenic River Act) in the following classifications: (A)Apache CreekThe approximately 10.5-mile segment, as generally depicted on the map entitled Apache Creek and dated April 30, 2020, as a wild river.(B)Black Canyon Creek(i)The 11.8-mile segment, as generally depicted on the map entitled Black Canyon Creek and dated April 30, 2020, as a wild river.(ii)The 0.6-mile segment, as generally depicted on the map entitled Black Canyon Creek and dated April 30, 2020, as a recreational river.(iii)The 1.9-mile segment, as generally depicted on the map entitled Black Canyon Creek and dated April 30, 2020, as a recreational river.(iv)The 11-mile segment, as generally depicted on the map entitled Black Canyon Creek and dated April 30, 2020, as a wild river.(C)Diamond Creek(i)The approximately 13.3-mile segment, as generally depicted on the map entitled Diamond Creek and dated March 27, 2020, as a wild river.(ii)The approximately 4.7-mile segment, as generally depicted on the map entitled Diamond Creek and dated March 27, 2020, as a wild river.(iii)The approximately 3.1-mile segment, as generally depicted on the map entitled Diamond Creek and dated March 27, 2020, as a recreational river.(iv)The approximately 1.6-mile segment, as generally depicted on the map entitled ‘Diamond Creek’ and dated March 27, 2020, as a recreational river.(v)The approximately 4.1-mile segment, as generally depicted on the map entitled ‘Diamond Creek’ and dated March 27, 2020, as a wild river.(D)South Diamond CreekThe approximately 16.1-mile segment, as generally depicted on the map entitled ‘South Diamond Creek’ and dated March 27, 2020, as a wild river.(E)Gila River(i)The approximately 34.9-mile segment, as generally depicted on the map entitled Gila River and dated April 30, 2020, as a wild river.(ii)The approximately 2.5-mile segment, as generally depicted on the map entitled ‘Gila River’ and dated April 30, 2020, as a recreational river.(iii)The approximately 3-mile segment, as generally depicted on the map entitled Gila River and dated April 30, 2020, as a wild river.(F)Gila River, East ForkThe approximately 10.3-mile segment, as generally depicted on the map entitled East Fork Gila River and dated April 30, 2020, as a wild river.(G)Gila River, Gila Lower Box(i)The approximately 3.1-mile segment, as generally depicted on the map entitled Gila River, Gila Lower Box and dated April 21, 2020, as a recreational river. (ii)The approximately 6.1-mile segment, as generally depicted on the map entitled Gila River, Gila Lower Box and dated April 21, 2020, as a wild river. (H)Gila River, Gila Middle Box(i) The approximately 0.6-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box and dated April 30, 2020, as a recreational river. (ii)The approximately 0.4-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box’ and dated April 30, 2020, as a recreational river. (iii)The approximately 0.3-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box and dated April 30, 2020, as a recreational river. (iv)The approximately 0.3-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box and dated April 30, 2020, as a recreational river.(v)The approximately 1.6-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box and dated April 30, 2020, as a recreational river.(vi) The approximately 9.8-mile segment, as generally depicted on the map entitled Gila River, Gila Middle Box and dated April 30, 2020, as a wild river. (I)Gila River, Middle Fork(i)The approximately 1.2-mile segment, as generally depicted on the map entitled Middle Fork Gila River and dated May 1, 2020, as a recreational river.(ii)The approximately 35.5-mile segment, as generally depicted on the map entitled Middle Fork Gila River and dated May 1, 2020, as a wild river.(J)Gila River, West Fork(i)The approximately 30.6-mile segment, as generally depicted on the map entitled West Fork Gila River and dated May 1, 2020, as a wild river.(ii)The approximately 4-mile segment, as generally depicted on the map entitled West Fork Gila River and dated May 1, 2020, as a recreational river. (K)Gilita CreekThe approximately 6.4-mile segment, as generally depicted on the map entitled Gilita Creek and dated March 4, 2020, as a wild river.(L)Holden ProngThe approximately 7.3-mile segment, as generally depicted on the map entitled Holden Prong and dated March 27, 2020, as a wild river.(M)Indian Creek(i)The approximately 5-mile segment, as generally depicted on the map entitled Indian Creek and dated March 27, 2020, as a recreational river.(ii)The approximately 9.5-mile segment, as generally depicted on the map entitled Indian Creek and dated March 27, 2020, as a wild river.(N)Iron CreekThe approximately 13.2-mile segment, as generally depicted on the map entitled Iron Creek and dated March 4, 2020, as a wild river.(O)Las Animas Creek(i)The approximately 5.3-mile segment, as generally depicted on the map entitled Las Animas Creek and dated March 27, 2020, as a wild river.(ii)The approximately 2.3-mile segment, as generally depicted on the map entitled Las Animas Creek and dated March 27, 2020, as a scenic river.(P)Little Creek(i)The approximately 0.3-mile segment, as generally depicted on the map entitled Little Creek and dated May 1, 2020, as a recreational river.(ii)The approximately 18.3-mile segment, as generally depicted on the map entitled Little Creek and dated May 1, 2020, as a wild river.(Q)McKnight CanyonThe approximately 10.3-mile segment, as generally depicted on the map entitled McKnight Canyon and dated March 4, 2020, as a wild river. (R)Mineral Creek(i)The approximately 8.3-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a wild river.(ii)The approximately 0.5-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(iii)The approximately 0.5-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(iv)The approximately 0.1-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(v)The approximately 0.03-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(vi)The approximately 0.02-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(vii)The approximately 0.6-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(viii) The approximately 0.1-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(ix)The approximately 0.03-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(x)The approximately 0.7-mile segment, as generally depicted on the map entitled Mineral Creek and dated March 27, 2020, as a recreational river.(S)Mogollon CreekThe approximately 15.8-mile segment, as generally depicted on the map entitled Mogollon Creek and dated April 2, 2020, as a wild river.(T)West Fork Mogollon CreekThe approximately 8.5-mile segment, as generally depicted on the map entitled West Fork Mogollon Creek and dated March 4, 2020, as a wild river. (U)Mule CreekThe approximately 4.3-mile segment, as generally depicted on the map entitled Mule Creek and dated March 4, 2020, as a wild river.(V)San Francisco River, Devil’s Creek(i)The approximately 1.8-mile segment, as generally depicted on the map entitled San Francisco River, Devil’s Creek and dated March 27, 2020, as a recreational river. (ii)The approximately 6.4-mile segment, as generally depicted on the map entitled San Francisco River, Devil’s Creek and dated March 27, 2020, as a recreational river. (iii)The approximately 6.1-mile segment, as generally depicted on the map entitled San Francisco River, Devil’s Creek and dated March 27, 2020, as a recreational river.(iv)The approximately 1.2-mile segment, as generally depicted on the map entitled San Francisco River, Devil’s Creek and dated March 27, 2020, as a recreational river.(v)The approximately 5.9-mile segment, as generally depicted on the map entitled San Francisco River, Devil’s Creek and dated March 27, 2020, as a recreational river.(W)San Francisco River, Lower San Francisco River Canyon(i)The approximately 1.8-mile segment, as generally depicted on the map entitled San Francisco River, Lower San Francisco River Canyon and dated March 27, 2020, as a wild river. (ii)The approximately 0.6-mile segment, as generally depicted on the map entitled San Francisco River, Lower San Francisco River Canyon and dated March 27, 2020, as a recreational river.(iii)The approximately 14.6-mile segment, as generally depicted on the map entitled San Francisco River, Lower San Francisco River Canyon and dated March 27, 2020, as a wild river.(X)San Francisco River, Upper Frisco BoxThe approximately 6-mile segment, as generally depicted on the map entitled San Francisco River, Upper Frisco Box and dated March 4, 2020, as a wild river. (Y)Sapillo CreekThe approximately 7.2-mile segment, as generally depicted on the map entitled Sapillo Creek and dated March 27, 2020, as a wild river.(Z)Spruce CreekThe approximately 3.7-mile segment, as generally depicted on the map entitled Spruce Creek and dated March 4, 2020, as a wild river.(AA)Taylor Creek(i)The approximately 0.4-mile segment, as generally depicted on the map entitled Taylor Creek and dated April 30, 2020, as a scenic river.(ii)The approximately 6.1-mile segment, as generally depicted on the map entitled Taylor Creek and dated April 30, 2020, as a wild river.(iii)The approximately 6.7-mile segment, as generally depicted on the map entitled Taylor Creek and dated April 30, 2020, as a wild river. (BB)Turkey CreekThe approximately 17.1-mile segment, as generally depicted on the map entitled Turkey Creek and dated April 30, 2020, as a wild river. (CC)Whitewater Creek(i)The approximately 13.5-mile segment, as generally depicted on the map entitled Whitewater Creek and dated March 27, 2020, as a wild river.(ii)The approximately 1.1-mile segment, as generally depicted on the map entitled Whitewater Creek and dated March 27, 2020, as a recreational river. (DD)Willow Creek(i)The approximately 3-mile segment, as generally depicted on the map entitled Willow Creek and dated April 30, 2020, as a recreational river.(ii)The approximately 2.9-mile segment, as generally depicted on the map entitled Willow Creek and dated April 30, 2020, as a recreational river..(d)WithdrawalSubject to valid existing rights, all Federal land within the boundary of a covered segment is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(e)Maps; legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary concerned shall prepare maps and legal descriptions of the covered segments.(2)Force of lawThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary concerned may correct minor errors in the maps and legal descriptions.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service, the Bureau of Land Management, and the National Park Service.(f)Comprehensive river management plan consultationThe comprehensive management plan for the covered segments prepared pursuant to section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)) shall provide for public involvement, including consultation with units of local and Tribal government and applicable political subdivisions of the State.(g)Incorporation of acquired land and interests in landIf the United States acquires any non-Federal land within or adjacent to a covered segment, the acquired land shall be incorporated in, and be administered as part of, the applicable covered segment.(h)Effect of section(1)Effect on rightsNothing in this section or an amendment made by this section affects any existing rights of, privilege of, or contract held by any person that affects Federal land or any private land within the same watershed as a covered segment without the consent of the person, including—(A)grazing permits or leases;(B)water rights, including the jurisdiction of the State in administering water rights;(C)existing points of diversion;(D)existing water distribution infrastructure; (E)cattle management infrastructure; and(F)valid existing rights for mining and mineral leases.(2)CondemnationNo land or interest in land shall be acquired under this section or an amendment made by this section without the consent of the owner.(3)Relationship to other lawNothing in this section amends or otherwise affects the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3478). (4)Restoration(A)In generalSubject to subparagraphs (B) through (D), if the Secretary concerned determines that no other feasible alternative exists, the Secretary concerned may authorize a project or activity that affects the free-flowing characteristics or other values of a covered segment, including—(i)the construction, maintenance, and replacement of fish barriers; or(ii)the use of chemicals to manage nonnative fish species.(B)PurposeThe primary purpose of a project or activity authorized under subparagraph (A) shall be—(i)to aid in the recovery of a sensitive species;(ii)to protect or enhance the values for which the covered segment was designated;(iii)to restore the ecological function, connectivity, or natural characteristics of the covered segment; or(iv)to improve watershed health or water quality of the covered segment.(C)Review requiredA project or activity authorized under subparagraph (A) shall be reviewed in accordance with sections 7 and 10(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1278, 1281(a)). (D)Impacts minimizedFor any project or activity authorized under subparagraph (A), the Secretary concerned shall ensure that any impacts to the free-flowing characteristics of the river and other river values are minimized to the maximum extent practicable.(E)AssistanceNothing in this paragraph prohibits a Federal agency from assisting with a loan, grant, or permit, or providing any other form of assistance, for an activity or project authorized under subparagraph (A).(5)State land jurisdictionNothing in this section or an amendment made by this section affects the jurisdiction of land under the jurisdiction of the State, including land under the jurisdiction of the New Mexico State Land Office and the New Mexico Department of Game and Fish. (6)Fish and wildlifeNothing in this section or an amendment made by this section affects the jurisdiction of the State with respect to fish and wildlife in the State.(7)Treaty rightsNothing in this section or an amendment made by this section alters, modifies, diminishes, or extinguishes the reserved treaty rights of any Indian Tribe with respect to hunting, fishing, gathering, and cultural or religious rights in the vicinity of a covered segment as protected by a treaty. 3.Modification of boundaries of Gila Cliff Dwellings National Monument and Gila National Forest(a)Transfer of administrative jurisdiction(1)In generalAdministrative jurisdiction over the land described in paragraph (2) is transferred from the Secretary of Agriculture to the Secretary of the Interior.(2)Description of landThe land referred to in paragraph (1) is the approximately 440 acres of land identified as Transfer from USDA Forest Service to National Park Service on the map entitled Gila Cliff Dwellings National Monument Proposed Boundary Adjustment and dated March 2020. (b)Boundary modifications(1)Gila Cliff Dwellings National Monument(A)In generalThe boundary of the Gila Cliff Dwellings National Monument is revised to incorporate the land transferred to the Secretary of the Interior under subsection (a)(1).(B)Map(i)In generalThe Secretary of the Interior shall prepare and keep on file for public inspection in the appropriate office of the National Park Service a map and a legal description of the revised boundary of the Gila Cliff Dwellings National Monument.(ii)EffectThe map and legal description under clause (i) shall have the same force and effect as if included in this section, except that the Secretary of the Interior may correct minor errors in the map and legal description.(2)Gila National Forest(A)In generalThe boundary of the Gila National Forest is modified to exclude the land transferred to the Secretary of the Interior under subsection (a)(1).(B)Map(i)In generalThe Secretary of Agriculture shall prepare and keep on file for public inspection in the appropriate office of the Forest Service a map and a legal description of the revised boundary of the Gila National Forest.(ii)EffectThe map and legal description under clause (i) shall have the same force and effect as if included in this section, except that the Secretary of Agriculture may correct minor errors in the map and legal description. 